REASONS FOR ALLOWANCE
Drawings
Regarding Claim 9, the previous objection to the drawings for failing to show certain features is hereby withdrawn, because applicant has cancelled Claim 9 in their response filed 03/21/2022.
Regarding Claim 16, the applicant traverses the previous objection to the drawings for failing to show the claimed “first mask” and “second mask” (see applicant’s Remarks; pg. 7).
Applicant contends:
[A]s outlined in MPEP 608.02 Drawing, the statutory requirement for showing the claimed invention only requires that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented..." (See 35 U.S.C. 113, See also 37 CFR §1.81(a), which states "the applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented..."). In the present application, Applicant respectfully submits that an express illustration of features of "first mask" and "second mask" are not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented.  (see id.)
	The examiner is not persuaded by applicant’s assertion that their drawings are not required to illustrate the claimed “first mask” and “second mask”.  Their appeal to 37 CFR §1.81(a), which details the applicant’s obligation to furnish drawings for illustrative purposes, does not invalidate the requirements of 37 CFR §1.83(a), which explicitly requires that  drawings “must show every feature of the invention specified in the claims.”  Whether or not an illustration of applicant’s disclosed “first mask” and “second mask” is “necessary for the understanding of the subject matter to be patented” is immaterial, because 37 CFR §1.83(a) makes clear that claimed features must be included in applicant’s drawings.  Therefore, if applicant wishes to patent the instant claims, then the “first mask” and “second mask” must be illustrated.
	Accordingly, the examiner maintains the previous objection to Claim 16.

	Finally, because the instant application is otherwise in condition for allowance, the examiner directs the applicant to MPEP 608.02(z) for guidance regarding the submission of corrected drawings post-allowance, which explains the following:
If the examiner makes an objection to the drawings, the examiner should require correction in reply to the Office action that sets forth the objection. If an application is being allowed, and corrected drawings have not been filed, form PTOL-37 provides an appropriate check box for requiring corrected drawings.
Extensions of time to provide acceptable drawings in response to a notice of allowability are not permitted. If the Office of Data Management receives drawings that cannot be scanned or are otherwise unacceptable for publication, the Office of Data Management will mail a requirement for corrected drawings, giving applicant a shortened statutory period of two months to reply. The drawings will ordinarily not be returned to the examiner for corrections.
Where replacement drawings are received in utility patent applications after the Notice of Allowability was mailed, the replacement drawings are handled by the Office of Data Management. Submission to the examiner is not necessary unless an amendment to the specification accompanies the drawings, such as an amendment where the description of figures is added or canceled. It is applicant’s responsibility to see that no new matter is added when submitting replacement drawings after allowance because they will not normally be reviewed by an examiner.

Specification
The examiner approves applicant’s new title filed 03/21/2022 of:
DISPLAY PANEL HAVING THIN FILM ENCAPSULATION LAYER INCLUDING NANOTUBE LAYER

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 03/21/2022.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 03/21/2022.

Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-8, & 10-16 are allowed because the closest prior art of record (i.e. Luo) neither anticipates nor renders obvious the limitations of independent Claims 1 & 14, each similarly including a display panel comprising, inter alia: 
a thin film encapsulation layer (e.g. see applicant’s Fig. 3 for reference) comprising a nanotube layer included in an organic encapsulation and disposed between first and second inorganic encapsulation layers;
wherein the nanotube layer includes a plurality of nanotubes in an array, one end of each of the plurality of nanotubes contacts the first inorganic encapsulation layer or the second inorganic encapsulation layer, and another end of each of the plurality of nanotubes extends into the organic encapsulation layer;
wherein a length of the plurality of nanotubes is smaller than a thickness of the organic encapsulation layer;
in combination with the other structural limitations as claimed.

The prior art of record fails to anticipate the above configuration of nanotubes; furthermore, an obviousness rejection is no longer appropriate absent a relevant motivation expounded by the prior art (see MPEP § 2144 III), because applicant has sufficiently established that the relative dimensions of the nanotubes and organic encapsulation layer are critical to the invention, detailing that the claimed relative dimensions are essential to improving layer-bonding strength by facilitating capillary action (see Remarks; pg. 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892